Citation Nr: 0029020	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  95-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for a fracture of the 
pelvis, with persistent deformity and separation of the 
symphysis pubis, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC.  The case has since been transferred to 
the Baltimore, Maryland VARO.

The Board remanded this case back to the Washington VARO in 
August 1997 for further development.  Subsequently, in 
February 1998, the RO increased the evaluation for the 
veteran's disorder from 20 percent to 40 percent, effective 
from July 1993 (the date of receipt of the veteran's claim).  
As the 40 percent disability evaluation is less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claim for an increased evaluation remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's pelvic fracture disability is productive of 
tenderness and limitation of motion of the lumbosacral spine; 
however, there is no evidence of painful motion or functional 
loss due to pain.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
fracture of the pelvis, with persistent deformity and 
separation of the symphysis pubis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5294 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

The Washington VARO granted service connection for a healed 
fracture of the pelvis in a November 1968 rating decision on 
the basis of in-service evidence showing hospitalization for 
a pelvic fracture following an accident in which the veteran 
was caught between two trucks in Vietnam.  A noncompensable 
(zero percent) evaluation was assigned as of July 1968.  In a 
March 1970 rating decision, the Washington VARO increased 
this evaluation to 20 percent, effective from November 1969, 
in light of the results of a February 1970 VA examination 
showing sensitivity over the symphysis pubis and discomfort 
with pelvic compression in the region of the sacroiliac 
joints.

VA medical records from 1993 show treatment on several 
occasions for low back pain.  However, a treatment record 
from October 1993 indicates that range of motion studies of 
the lumbosacral spine revealed full range of motion.  Also, a 
November 1993 record reflects that there was no low back pain 
with flexion, extension, or lateral flexion.  In June 1994, 
the veteran complained of low back pain again; however, an 
examination revealed that the back was nontender and that the 
veteran's range of motion of the low back was good.  Low back 
tenderness, without spasm, was noted in September 1994.  

The veteran underwent a VA general medical examination in 
February 1995, during which he complained of "slowly 
progressive, exertionally related, nonradiating" back pain.  
The examination revealed mild pain in the lumbosacral spine 
region with compression of the pelvis.  Range of motion 
testing of the lumbar spine revealed a mild amount of 
scoliosis, flexion to 60 degrees, extension to 20 degrees, 
right and left lateral flexion to 20 degrees, and mildly 
diminished right and left rotation.  There was a mild amount 
of spinal tenderness in the lumbosacral spine region and a 
moderate amount of paravertebral muscle spasm noted 
bilaterally.  A neurologic examination was within normal 
limits.  The diagnoses were a history of a pelvic fracture, 
mechanical low back pain, and right unilateral gynecomastia.  
X-rays revealed an old fracture of the pubic symphysis 
bilaterally and some degenerative joint disease of L4.

In April and October of 1996, the veteran was again treated 
for low back pain at a VA facility, and an October 1996 
examination revealed tenderness to deep palpation.  A 
November 1996 record indicates full range of motion and no 
tenderness.  However, tenderness was again shown in January 
1997.

During his February 1997 Board hearing, the veteran reported 
a pelvic tilt pain from the back to the left knee.  He 
indicated that this pain would worsen with prolonged standing 
or walking.  Also, he testified that he had stopped working 
in 1987.

Following the Board's August 1997 remand, the veteran was 
afforded a VA spine examination in November 1997.  It was 
noted that he was essentially asymptomatic as far as the 
pelvis was concerned, but low back pain had persisted.  
During this examination, the veteran complained of persistent 
low back pain.  The examination revealed a normal gait, no 
tenderness to percussion, and no postural abnormalities.  The 
musculature was symmetrical, and no spasm was shown upon 
examination.  Range of motion testing revealed flexion to 65 
degrees, extension to 20 degrees, right and left lateral 
flexion to 20 degrees, and right and left rotation to 40 
degrees.  No pain was noted with range of motion testing.  
The examiner noted that x-rays from November 1996 revealed 
normal position and alignment of the vertebral column and 
minimal degenerative osteoarthritis, with no further 
abnormalities of the vertebral bodies and intervertebral disc 
spaces.  

A further VA examination, dated in December 1997, revealed 
that the straight leg raising test was negative, but pain in 
the lateral aspect of the left hip was elicited by abduction.  
Muscle strength in the legs was intact.  Deep tendon reflexes 
were 1+ and symmetrical, and sensation was intact.  The final 
diagnosis was low back pain, secondary to degenerative 
osteoarthritis of the lumbar spine.  Repeat x-rays from 
December 1997 revealed degenerative joint disease of L3-L4, 
narrowing of the L5-S1 foramen, and multiple old fractures of 
the pubic symphysis bilaterally and the inferior public ramus 
on the left side.

In view of the 1997 VA examination results, the Washington 
VARO increased the evaluation for the veteran's pelvic 
fracture disability to 40 percent, effective from July 1993, 
in a February 1998 rating decision.  The 40 percent 
evaluation has since remained in effect and is at issue in 
this case.

Subsequently, in March 2000, the veteran underwent a VA bones 
examination.  During this examination, he complained of 
intermittent low back pain that was intensified by prolonged 
standing, walking, lifting, and cold weather.  However, he 
did not report current radiation to the lower extremities.  
The examination revealed marked diffuse tenderness of the 
lumbosacral spine, with no evidence of paraspinal spasm.  The 
straight leg raising test was negative bilaterally.  Range of 
motion studies revealed forward flexion to 60 degrees, 
extension to 20 degrees, right and left lateral flexion to 35 
degrees, and right and left rotation to 30 degrees.  There 
was no objective evidence of pain on motion.  The veteran was 
noted to arise and stand normally, and his gait and heel and 
toe gaits were also noted to be normal.  The examiner noted 
that the veteran refused to hop or to squat.  A neurological 
examination was within normal limits.  The diagnoses were 
chronic strain of the lumbosacral spine and status post 
pelvic fracture, and the examiner further noted that there 
was no clinical evidence of reduced excursion; decreased 
strength, speed, or endurance; functional loss; deformity; 
adhesions or defective innervation; weakened movement; excess 
fatigability; or incoordination.  X-rays revealed minimal 
space narrowing at L3-L4 and L4-L5.  In a subsequent 
statement, dated in March 2000, the examiner acknowledged 
that he had reviewed the veteran's claims file and noted that 
there was no reason for any changes to his previous 
examination report.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  

In this case, the veteran's pelvic fracture disability has 
been assigned a 40 percent evaluation under 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5292 and 5294 (1999).  The 40 
percent evaluation is the maximum evaluation available under 
these two diagnostic codes, and the Board has thus considered 
other diagnostic codes in reaching a determination in this 
case.  However, there is no evidence of residuals of a 
vertebral fracture without cord involvement and with abnormal 
mobility requiring a neck brace (jury mast) (the criteria for 
a 60 percent evaluation under Diagnostic Code 5285); a 
vertebral fracture with manifestations of demonstrable 
deformity of a vertebral body (the criteria for an additional 
10 percent evaluation under Diagnostic Code 5285 when the 
criteria for a 60 percent evaluation have not been met); 
complete bony fixation (ankylosis) of the spine at a 
favorable angle (the criteria for a 60 percent evaluation 
under Diagnostic Code 5286); unfavorable ankylosis of the 
lumbar spine (the criteria for a 50 percent evaluation under 
Diagnostic Code 5289); or pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief (the criteria for a 60 percent evaluation 
under Diagnostic Code 5293).  Moreover, there is no evidence 
of painful motion or functional loss due to pain.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45 (1999).  

The Board acknowledges that the veteran has complained of low 
back pain and that there is recent medical evidence of 
tenderness and limitation of motion of the lumbosacral spine.  
It was on the basis of the evidence that the RO increased the 
rating for his service connected disability from 20 percent 
to 40 percent.  However, in view of the veteran's overall 
symptomatology and the applicable diagnostic criteria, the 
preponderance of the evidence is against his claim for an 
evaluation in excess of 40 percent for his pelvic fracture 
disorder.  In reaching this conclusion, the Board 
acknowledges that, under 38 U.S.C.A. § 5107(b) (West 1991), 
all doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected pelvic fracture disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Rather, the industrial impairment 
resulting from the veteran's pelvic fracture disorder is 
fully contemplated by the assigned 40 percent evaluation.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
fracture of the pelvis, with persistent deformity and 
separation of the symphysis pubis, is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

 

